   Case 1:20-cv-00097-SPB-RAL Document 3 Filed 06/05/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONTE CAMP,                                  )
                                             )
                      Petitioner,            )
                                             )
               v.                            )       Case No. 1:20-cv-97-SPB-RAL
                                             )
WARDEN B. TRATE,                             )
                                             )
                      Respondent.            )


                                    MEMORANDUM ORDER

       The petition for a writ of habeas corpus in this case was lodged with the Clerk of Court

on May 4, 2020 and referred to United States Magistrate Judge Richard A. Lanzillo for report

and recommendation (“R&R”) in accordance with the Magistrate Judges Act, 28 U.S.C.

§636(b)(1), and the Local Rules for Magistrate Judges. ECF No. 1. Petitioner is an inmate at the

Federal Correctional Institution in McKean, Pennsylvania. He is currently serving a sentenced

imposed by the U.S. District Court for the Eastern District of Pennsylvania.

       Through this habeas proceeding, Petitioner appears to be seeking compassionate release

pursuant to 18 U.S.C §3582(c)(1)(A), as amended by the First Step Act (“FSA”) of 2018, PL

115-391, 132 Stat 5194 (Dec. 21, 2018). Under this provision, a prisoner may seek a reduction

of the term of his sentence from “the Court” for “extraordinary and compelling reasons.” 18

U.S.C. §3582(c)(1)(A)(i). Importantly, however, the prisoner must seek such relief from the

court that imposed the sentence in question. See United States v. Raia, 954 F.3d 594, 596 (3d

Cir. 2020) (“Section 3582’s text requires those motions to be addressed to the sentencing court”).

       On May 7, 2020, Magistrate Judge Lanzillo issued an R&R recommending that the

within petition be dismissed without prejudice to be reasserted in the jurisdiction where the



                                                 1
      Case 1:20-cv-00097-SPB-RAL Document 3 Filed 06/05/20 Page 2 of 2




Petitioner was sentenced, in accordance with the First Step Act. ECF No. [2]. Objections to the

R&R were due by May 26, 2020. To date, no objections have been filed.

        Accordingly, after de novo review of the petition and related documents in the case,

together with the Report and Recommendation, the following order is entered:

        AND NOW, this 4th day of June, 2020, IT IS ORDERED that the within petition for a

writ of habeas corpus [3] shall be, and the same hereby is, DISMISSED without prejudice to the

Petitioner’s right to seek the same relief by filing a motion with the sentencing court in his

underlying criminal case.

        IT IS FURTHER ORDERED that the Report and Recommendation of Magistrate Judge

Lanzillo, issued on May 7, 2020, ECF No. [2], shall be, and hereby is, adopted as the Opinion of

this Court.

        As there are no further matters pending before the Court relative to the instant petition,

the Clerk is directed to mark this case “CLOSED.”



                                                      _____________________________
                                                      SUSAN PARADISE BAXTER
                                                      United States District Judge


cm:     Donte Camp
        71347-066
        McKean Federal Correctional Institution
        Inmate Mail/Parcels
        P.O. Box 8000
        Bradford, PA 16701
        (via U.S. Mail)

        The Honorable Richard A. Lanzillo (via CM/ECF)




                                                  2
